ORDER
The records in the office of the Clerk of The Supreme Court show that, on August 27, 1964, Hastings Wyman, Jr., was admitted and enrolled as a member of the Bar of this State.
In a letter addressed to Miss Frances H. Smith, Clerk of The Supreme Court of South Carolina, dated March 5, 1982, Hastings Wyman, Jr., submitted his resignation from the South Carolina Bar. Hastings Wyman, Jr.’s, letter is made a part of this Order.
IT IS, THEREFORE, ORDERED that the resignation of Hastings Wyman, Jr., be accepted. He shall forthwith, within five days, deliver to the Clerk of The Supreme Court his license to practice law in this State, and his name shall be stricken from the roll of attorneys.
March 5, 1982
Miss Frances H. Smith, Clerk The Supreme Court of Southh Carolina P. O. Box 11330 Columbia, S. C. 29211
Dear Miss Smith:
Thank you for your letter of February 23, 1982. This is to confirm I am aware that in resigning from the South Carolina Bar I am resigning from the Bar of the State of South Carolina.
Thank you for your attention to this matter.
Yours truly,
/s/ Hastings Wyman, Jr. Hastings Wyman, Jr.